DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2,1,4,5 of copending Application No. 17/429,582.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-6 of the present application are an obvious subset of the limitations presented in claims 1,2,1,4,5 of copending Application No. 17/429,582.
This is a provisional obviousness-type double patenting rejection.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
App. No. 17/429,582
1
1,2
1
1
4
5


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of copending Application No. 17/429,582.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of copending Application No. 17/429,582
A derivation method performed by a communication system including an access point and a wireless terminal, the access point including an accommodation station device and an extension station device connected to each other through an optical fiber transmitting an optical signal, and the wireless terminal communicating with the extension station device by using a radio-wave signal, the derivation method comprising:
A derivation method performed by a communication system including an access point and a wireless terminal, the access point including an accommodation station device and an extension station device connected to each other through an optical fiber transmitting an optical signal, and the wireless terminal communicating with the extension station device by using a radio-wave signal, the derivation method comprising:
when a time in the accommodation station device and a time in the wireless terminal are synchronized with each other, transmitting a first radio-wave signal according to an optical signal with a first wavelength, and a second radio-wave signal according to an optical signal with a second wavelength;
transmitting, to the wireless terminal, a first radio-wave signal according to an optical signal with a first wavelength, and a second radio-wave signal according to an optical signal with a second wavelength;
acquiring information on a first communication start time that is a time at which communication using the optical signal with the first wavelength is started, and information on a second communication start time that is a time at which communication using the optical signal with the second wavelength is started; 
acquiring information on a first communication start time that is a time at which communication using the optical signal with the first wavelength is started in the accommodation station device, and information on a second communication start time that is a time at which communication using the optical signal with the second wavelength is started in the accommodation station device;
acquiring information on a first reception time that is a reception time related to the first radio-wave signal, and information on a second reception time that is a reception time related to the second radio-wave signal;
acquiring information on a first reception time that is a reception time related to the first radio-wave signal in the accommodation station device, and information on a second reception time that is a reception time related to the second radio-wave signal in the accommodation station device;
and deriving a length of the optical fiber, based on the first communication start time, the first reception time, the second communication start time, the second reception time, a group velocity or a group delay time of the optical signal with the first wavelength, and a group velocity or a group delay time of the optical signal with the second wavelength.

deriving a first round trip time that is a time period from the first communication start time until the first reception time, and deriving a second round trip time that is a time period from the second communication start time until the second reception time; and deriving a length of the optical fiber, based on the first round trip time, the second round trip time, a group velocity or a group delay time of the optical signal with the first wavelength, and a group velocity or a group delay time of the optical signal with the second wavelength.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of copending Application No. 17/429,582.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of copending Application No. 17/429,582, as anticipation of all limitations is tantamount to obviousness.
	The following table illustrates a mapping of the limitations of claim 5 of the present application when compared against the limitations of claim 4 of copending Application No. 17/429,582.  The differences have been bolded for purposes of clarity.
Claim 5 of Present Application
Claim 4 of copending Application No. 17/429,582
A communication system, comprising:
A communication system, comprising: 
an access point including an accommodation station device and an extension station device connected to each other through an optical fiber transmitting an optical signal;
an access point including an accommodation station device and an extension station device connected to each other through an optical fiber transmitting an optical signal;
and a wireless terminal that communicates with the extension station device by using a radio-wave signal, 
and a wireless terminal that communicates with the extension station device by using a radio-wave signal,
wherein the accommodation station device includes a transmitter that, when a time in the accommodation station device and a time in the wireless terminal are synchronized with each other, transmits a first radio-wave signal according to an optical signal with a first wavelength, and a second radio-wave signal according to an optical signal with a second wavelength,
wherein the accommodation station device includes a transmitter that transmits, to the wireless terminal, a first radio-wave signal according to an optical signal with a first wavelength, and a second radio-wave signal according to an optical signal with a second wavelength,
a communication start time information acquisitor that acquires information on a first communication start time that is a time at which communication using the optical signal with the first wavelength is started,
a communication start time information acquisitor that acquires information on a first communication start time that is a time at which communication using the optical signal with the first wavelength is started in the accommodation station device,
and information on a second communication start time that is a time at which communication using the optical signal with the second wavelength is started,
and information on a second communication start time that is a time at which communication using the optical signal with the second wavelength is started in the accommodation station device,
a reception time information acquisitor that acquires information on a first reception time that is a reception time related to the first radio-wave signal, 
a reception time information acquisitor that acquires information on a first reception time that is a reception time related to the first radio-wave signal in the accommodation station device,
and information on a second reception time that is a reception time related to the second radio-wave signal,
and information on a second reception time that is a reception time related to the second radio-wave signal in the accommodation station device,
and an optical fiber length derivator that derives a length of the optical fiber, based on the first communication start time, the first reception time, the second communication start time, the second reception time, a group velocity or a group delay time of the optical signal with the first wavelength,
a transmission time period derivator that derives a first round trip time that is a time period from the first communication start time until the first reception time, and derives a second round trip time that is a time period from the second communication start time until the second reception time, and an optical fiber length derivator that derives a length of the optical fiber, based on the first round trip time, the second round trip time,
and a group velocity or a group delay time of the optical signal with the second wavelength,
a group velocity or a group delay time of the optical signal with the first wavelength, and a group velocity or a group delay time of the optical signal with the second wavelength,
wherein each of the transmitter, the communication start time information acquisitor, the reception time information acquisitor, and the optical fiber length derivator is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuitry or iii) a combination of computer executable instructions executed by at least one processor and at least one circuitry.
wherein each of the transmitter, the communication start time information acquisitor, the reception time information acquisitor, the transmission time period derivator, and the optical fiber length derivator is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuitry or iii) a combination of computer executable instructions executed by at least one processor and at least one circuitry.


	As the table above illustrates, all the limitations of claim 5 of the present application are taught by claim 4 of copending Application No. 17/429,582.  
Thus, claim 5 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 4 of copending Application No. 17/429,582, as anticipation of all limitations is tantamount to obviousness.

	The following table illustrates a mapping of the limitations of claim 6 of the present application when compared against the limitations of claim 5 of copending Application No. 17/429,582.  The differences have been bolded for purposes of clarity.
Claim 6 of Present Application
Claim 5 of copending Application No. 17/429,582
An accommodation station device in a communication system including an access point and a wireless terminal, the access point including the accommodation station device and an extension station device connected to each other through an optical fiber transmitting an optical signal, and the wireless terminal communicating with the extension station device by using a radio-wave signal, the accommodation station device comprising:
An accommodation station device in a communication system including an access point and a wireless terminal, the access point including the accommodation station device and an extension station device connected to each other through an optical fiber transmitting an optical signal, and the wireless terminal communicating with the extension station device by using a radio-wave signal, the accommodation station device comprising:
a transmitter that, when a time in the accommodation station device and a time in the wireless terminal are synchronized with each other, transmits a first radio-wave signal according to an optical signal with a first wavelength, and a second radio-wave signal according to an optical signal with a second wavelength;
a transmitter that transmits, to the wireless terminal, a first radio-wave signal according to an optical signal with a first wavelength, and a second radio-wave signal according to an optical signal with a second wavelength;
a communication start time information acquisitor that acquires information on a first communication start time that is a time at which communication using the optical signal with the first wavelength is started, and information on a second communication start time that is a time at which communication using the optical signal with the second wavelength is started;
a communication start time information acquisitor that acquires information on a first communication start time that is a time at which communication using the optical signal with the first wavelength is started in the accommodation station device, and information on a second communication start time that is a time at which communication using the optical signal with the second wavelength is started in the accommodation station device;
a reception time information acquisitor that acquires information on a first reception time that is a reception time related to the first radio-wave signal, and information on a second reception time that is a reception time related to the second radio-wave signal;
a reception time information acquisitor that acquires information on a first reception time that is a reception time related to the first radio-wave signal in the accommodation station device, and information on a second reception time that is a reception time related to the second radio-wave signal in the accommodation station device;
and an optical fiber length derivator that derives a length of the optical fiber, based on the first communication start time, the first reception time, the second communication start time, the second reception time, a group velocity or a group delay time of the optical signal with the first wavelength, and a group velocity or a group delay time of the optical signal with the second wavelength,
a transmission time period derivator that derives a first round trip time that is a time period from the first communication start time until the first reception time, and derives a second round trip time that is a time period from the second communication start time until the second reception time; and an optical fiber length derivator that derives a length of the optical fiber, based on the first round trip time, the second round trip time, a group velocity or a group delay time of the optical signal with the first wavelength, and a group velocity or a group delay time of the optical signal with the second wavelength;
wherein each of the transmitter, the communication start time information acquisitor, the reception time information acquisitor, and the optical fiber length derivator is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuitry or iii) a combination of computer executable instructions executed by at least one processor and at least one circuitry.
wherein each of the transmitter, the communication start time information acquisitor, the reception time information acquisitor, the transmission time period derivator, and the optical fiber length derivator is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuitry or iii) a combination of computer executable instructions executed by at least one processor and at least one circuitry.


	As the table above illustrates, all the limitations of claim 6 of the present application are taught by claim 5 of copending Application No. 17/429,582.  
Thus, claim 6 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 5 of copending Application No. 17/429,582, as anticipation of all limitations is tantamount to obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637